Case 6:19-cv-06075-RTD Document 31                 Filed 05/26/20 Page 1 of 2 PageID #: 118



                         IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

RODERICK SHOULDERS.                                                                     PLAINTIFF

v.                                    Civil No. 6:19-CV-06075

TIM CALLISON, Trooper, Arkansas
State Police                                                                          DEFENDANT

                                              ORDER


       Before the Court is the Report and Recommendation filed April 21, 2020, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

30.) Plaintiff proceeds in this 42 U.S.C. §1983 action pro se and in forma pauperis. Plaintiff’s

Amended Complaint sets forth three claims against Defendant in both his official and personal

capacities: racial discrimination and racial profiling in violation of the Equal Protection Clause,

and cruel and unusual punishment in violation of the 8th Amendment. The claims arise from a

traffic stop that occurred on February 28, 2018. Defendant filed a Motion for Summary Judgment

(ECF No. 23) contending in part that Plaintiff failed to set forth sufficient facts upon which relief

can be granted. Judge Bryant recommends that the Motion for Summary Judgment be GRANTED

on the racial discrimination and racial profiling claims because Plaintiff has made no showing that

similarly situated non-African Americans were not stopped or arrested. Johnson v. Crooks, 326

F.3d 995, 1000, (8th Cir. 2003) (quoting Whren v. United States, 517 U.S. 806, 813 (1996)). Judge

Bryant also recommends summary judgment be GRANTED on Plaintiff’s cruel and unusual

punishment claim, because Plaintiff fails to allege he was subjected to any physical pain or other

injury as a result of Defendant’s conduct during the traffic stop.

       No party has filed objections to the Report and Recommendation, and the time to object

has passed. See 28 U.S.C. § 636(b)(1).
Case 6:19-cv-06075-RTD Document 31            Filed 05/26/20 Page 2 of 2 PageID #: 119



       Upon review, the Court adopts the Report and Recommendation in toto, and makes its

order as follows:

       Defendant’s Motion for Summary Judgment (ECF No. 23) should be and hereby is

GRANTED in full, and this case should be and hereby is DISMISSED WITH PREJUDICE.



         IT IS SO ORDERED, this 26th day of May 2020.


                                         /s/Robert T. Dawson
                                         ROBERT T. DAWSON
                                         SENIOR U.S. DISTRICT JUDGE
